Title: From Thomas Jefferson to Albert Gallatin, 4 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     Oct. 4. 08.
                  
                  I inclose you the papers in the cases of two vessels at Bermuda Hundred under a suggestion of an intended evasion of the embargo. they will explain the whole case on which you will be pleased to decide and direct in conformity with the established course. also a petn from the starving inhabitants of Passamaquoddy, who I had supposed could not want flour for 7. years to come.   the former case requires immediate attention as the vessels are detained till further order.   affectionate salutns.
                  
                     P.S. since writing the above, the case of the brig Hieram is put into my hands, and now inclosed to you for consideration
                  
               